

113 S1669 IS: Military Equitable Reimbursement Act of 2013
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1669IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Heinrich (for himself and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for proper reimbursement of the Department of
		  Defense for assistance provided to nongovernmental entertainment-oriented media
		  producers.1.Short titleThis Act may be cited as the Military Equitable Reimbursement Act of 2013.2.Reimbursement of Department
			 of Defense for assistance provided to nongovernmental entertainment-oriented
			 media producers(a)FindingsCongress
			 makes the following findings:(1)The Department of
			 Defense benefits when the entertainment industry produces media portraying the
			 skill, heroism, capability, and challenges of members of the Armed Forces and
			 their families through increased morale, better recruitment and retention, and
			 improved understanding by the public.(2)The Department of
			 Defense is in often the best position to ensure realism in productions.(3)The Department of
			 Defense is sometimes forced to decline assisting in productions because
			 expenses incurred are not reimbursed to the accounts withdrawn.(b)Reimbursement(1)In
			 generalSubchapter II of chapter 134 of title 10, United States
			 Code, is amended by inserting after section 2263 the following new
			 section:2264.Reimbursement
				for assistance provided to nongovernmental entertainment-oriented media
				producers(a)In
				generalThere shall be credited to the applicable appropriations
				account or fund from which the expenses described in subsection (b) were
				charged any amounts received by the Department of Defense as reimbursement for
				such expenses.(b)Description of
				expensesThe expenses referred to in subsection (a) are any
				expenses—(1)incurred by the
				Department of Defense as a result of providing assistance to a nongovernmental
				entertainment-oriented media producer;(2)for which the
				Department of Defense requires reimbursement under section 9701 of title 31,
				United States Code, or any other provision of law; and(3)for which the
				Department of Defense received reimbursement after the date of the enactment of
				the National Defense Authorization Act for
				Fiscal Year
				2014..(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding after the item relating to section 2263 the
			 following new item:2264. Reimbursement for assistance provided to nongovernmental
				entertainment-oriented media
				producers..